AO 245B (Rev. 02/18)   Judgment in a Criminal Case
                       Sheet I
                                                                                                                         FILED
                                          UNITED          sTATES DISTRICT COURTEAetilfPdrJ-mfJr'i'i.'/Jl\sAs
                                                             Eastern District of Arkansas
                                                                                                                        JUL
                                                                                                               ~~ 1 2/,u11
                                                                                                                                    -'Q'd
                                                                           )                                JA     s . M cM~1=g1t
                UNITED STATES OF AMERICA                                   )         JUDGMENT IN Alfy              MI    ~
                                   v.                                      )                                                             DEPCLERK
                                                                           )
                        Chris L. Alexander                                           Case Number: 4: 18-cr-37-DPM
                                                                           )
                                                                           )         USM Number: 23499-009
                                                                           )
                                                                           )          Jeffrey M. Rosenzweig
                                                                           )         Defendant's Attorney
THE DEFENDANT:
liZf pleaded guilty to count(s)         1 and 5 of the Indictment

D pleaded nolo contendere to count(s)
   which was accepted by the court.
D was found    guilty on count(s)
   after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                    Nature of Offense                                                         Offense Ended

 21 U.S.C. §§ 846 &                 Conspiracy to Possess with Intent to Distribute Marijuana,
      841(a)(1) & (b)(1)(D)                      a Class D Felony                                              10/24/2017                   1

                                                           (continued)

       The defendant is sentenced as provided in pages 2 through                 9          of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)
liZf Count(s)     2--4 & 6                               D    is    liZI are dismissed on the motion of the United States.
         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenilant must notify the court and United States attorney of material cnanges in economic circumstances.

                                                                           7/12/2019
                                                                          Date of Imposition of Judgment



                                                                                 ~d~fl-:
                                                                                      (I- ·
                                                                          Signature of Judge




                                                                           D.P. Marshall Jr.                        United States District Judge
                                                                          Name and Title of Judge




                                                                          Date
                                                                                 ,~
AO 2458 (Rev. 02/18)   Judgment in a Criminal Case
                       Sheet IA
                                                                                          Judgment~-Page   2       of   9
DEFENDANT: Chris L. Alexander
CASE NUMBER: 4:18-cr-37-DPM

                                           ADDITIONAL COUNTS OF CONVICTION

Title & Section                  Nature of Offense                                    Offense Ended            Count
18 U.S.C. § 924(c)(1)(A)          Possession of a Firearm in Furtherance of a Drug-
                                     Trafficking Crime, a Class A Felony               10/24/2017              5
AO 2458 (Rev. 02/18) Judgment in Criminal Case
                     Sheet 2 - Imprisonment

                                                                                                      Judgment -- Page       3            of   9
 DEFENDANT: Chris L. Alexander
 CASE NUMBER: 4:18-cr-37-DPM

                                                             IMPRISONMENT
             The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
 term of:
  60 months on each count, to be served consecutively to one another.




      li1    The court makes the following recommendations to the Bureau of Prisons:

  1) that Alexander participate in a residential drug abuse program, or non-residential programs if he does not qualify for RDAP;
  2) that Alexander participate in mental-health counseling during incarceration;
  3) that Alexander participate in educational and vocational programs during incarceration; and (continued)

      lil!   The defendant is remanded to the custody of the United States Marshal.

      D The defendant shall surrender to the United States Marshal for this district:
             D at                                  D a.m.       •   p.m.     on

             D as notified by the United States Marshal.

      D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
             D before 2 p.m. on
             D as notified by the United States Marshal.
             D as notified by the Probation or Pretrial Services Office.


                                                                    RETURN
 I have executed this judgment as follows:




             Defendant delivered on                                                       to

 at                                                  , with a certified copy of this judgment.



                                                                                                    UNITED STATES MARSHAL



                                                                           By                                            -       -   --

                                                                                                 DEPUTY UNITED STATES MARSHAL
AO 24513 (Rev. 02/18) Judgment in a Criminal Case
                      Sheet 2A - Imprisonment
                                                                                           Judgment-Page      __4   of   9
DEFENDANT: Chris L. Alexander
CASE NUMBER: 4:18-cr-37-DPM

                                            ADDITIONAL IMPRISONMENT TERMS
  Recommendations to the Bureau of Prisons (continued):

 4) designation to FCI Memphis or FCI Yazoo City to facilitate family visitation and program participation.
AO 245B (Rev. 02/18)   Judgment in a Criminal Case
                       Sheet 3 --- Supervised Release
                                                                                                           Judgment      Page   5 _of   9
DEFENDANT: Chris L. Alexander
CASE NUMBER: 4:18-cr-37-DPM
                                                         SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:
 Three years on each count, to run concurrently with one another.




                                                        MANDATORY CONDITIONS

J•   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
     imprisonment and at least two periodic drug tests thereafter, as determined by the court.
            D The above drug testing condition is suspended, based on the court's determination that you
                pose a low risk of future substance abuse. (check if applicable)
4.     D You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
         restitution. (check if applicable)
5.     ~ You must cooperate in the collection of DNA as directed by the probation officer.       (check if applicable)

6.     D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
           directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
           reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.     D You must participate in an approved program for domestic violence.     (check if applicable)




You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
 AO 24'.'iH (Rev. 02118) Judgment in a Criminal Case
                         Sheet 3A - Su pen ised Release
                                                                                                                                 of
DEFENDANT: Chris L. Alexander
CASE NUMBER: 4:18-cr-37-DPM

                                         STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about. and bring about improvements in your conduct and condition.

I.      You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
        release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
        frame.
2.      After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
        when you must report to the probation officer. and you must report to the probation officer as instructed .
.3.     You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
        court or the probation officer.
4.      You must answer truthfully the questions asked by your probation officer.
5.      You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
        arrangements (such as the people you live with), you must notify the probation officer at least IO days before the change. If notifying
        the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
        hours of becoming aware of a change or expected change.
6.      You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
        take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.      You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
        doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
        you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
        responsibilities), you must notify the probation officer at least IO days before the change. If notifying the probation officer at least I 0
        days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
        becoming aware of a change or expected change.
8.      You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
        convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
        probation officer.
9.      If you are ,mcstcd or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
I 0.    You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
        designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
I I.    You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
        first getting the permission of the court.
I 2.    If the probation officer detcm1incs that you pose a risk to another person (including an organization), the probation officer may
        require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
        person and confirm that you have notified the person about the risk.
 I 3.   You must follow the instructions of the probation officer related to the conditions of supervision.




U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, sec Owrview of Prohation and Supervised
Release C·011ditions, availahk at: W\Yw.uscourts.gov.


Defendant's Signature                                                                                        Date
 AO 245B(Rev. 02/18) Judgment in a Criminal Case
                     Sheet 3D -~ Supervised Release
                                                                                         Judgment-Page    7    of      9
DEFENDANT: Chris L. Alexander
CASE NUMBER: 4:18-cr-37-DPM

                                        SPECIAL CONDITIONS OF SUPERVISION
 S 1) Alexander must participate, under the guidance and supervision of the probation officer, in a substance-abuse
 treatment program, which must include regular and random drug testing, and may include outpatient counseling,
 residential treatment, recovery meetings, or some combination of those options.

 S2) Alexander must participate in mental-health counseling under the guidance and supervision of the probation officer.
AO 245B (Rev. 02/18)   Judgment in a Criminal Case
                       Sheet 5 --- Criminal Monetary Penalties
                                                                                                            Judgment -   Page     8__    of          _9
 DEFENDANT: Chris L. Alexander
 CASE NUMBER: 4:18-cr-37-DPM
                                                 CRIMINAL MONETARY PENALTIES

      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                        Assessment                    JVT A Assessment*                   Fine                      Restitution
TOTALS             $ 200.00                       $                                   $                         $



 D The determination ofrestitution is deferred until                         . An Amended Judgment in a Criminal Case              (AO 245C)   will be entered
      atkr such determination.

 D The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
      the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(1), all nonfederal victims must be paid
      before the United States is paid.

 Name of Payee                                                          Total Loss**             Restitution Ordered              Priority or Percentage




 TOTALS                                $                           0.00           $                         0.00


 D     Restitution amount ordered pursuant to pica agreement $

 D     The defendant must pay interest on restitution and a fine of more than S2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 36 I 2(f). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 36 l 2(g).

 D     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

       D the interest requirement is waived for the                D fine     D restitution.
       D the interest requirement for the             D     fine    •     restitution is modified as follows:

 * Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 ** Findings for the total amount onosscs arc required under Chapters             I 09A, 110, 11 0A, and 113A of Title 18 for offenses committed on or
 after September 13, 1994, but before April 23, 1996.
AO 245B (Rev. 02/18) Judgment in a Criminal Case
                     Sheet 6 - Schedule of Payments

                                                                                                           Judgment -- Page     9      of        9
DEFENDANT: Chris L. Alexander
CASE NUMBER: 4:18-cr-37-DPM

                                                      SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

A     Ill   Lump sum payment of$         200.00               due immediately, balance due


            •      not later than                                 , or
                                                                              liZI F below; or
            liZI   in accordance with   •   C,    •    D,    •     E, or

B     •     Payment to begin immediately (may be combined with             DC,         DD,or         D F below); or

C     D     Payment in equal                      (e.g., week(v. month(v. quarter(v) installments of $                        over a period of
                          (e.g .. months or years), to commence                   (e.g.. 30 or 60 days) after the date of this judgment; or

D     D     Payment in equal                      (e.g .. week(r, monthly, quarterly) installments of $                       over a period of
                          (e.g.. months or years), to commence                    (e.g.. 30 or 60 days) after release from imprisonment to a
            term of supervision; or

E     D     Payment during the term of supervised release will commence within                  (e.g., 30 or 60 days) after release from
            imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F     [I    Special instructions regarding the payment of criminal monetary penalties:

             If Alexander can't pay the special assessment immediately, then during incarceration he must pay 50 percent per
             month of all funds available to him. After release, he must pay 10 percent of his gross monthly income. Alexander
             must make payments until the assessment is paid in full.



Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




D     Joint and Several

      Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
      and corresponding payee, if appropriate.




D     The defendant shall pay the cost of prosecution.

D     The defendant shall pay the following court cost(s):

~     The defendant shall forfeit the defendant's interest in the following property to the United States:
       one Kel-Tec, model sub 2000, .40 caliber rifle, bearing serial number E3E19; a Ruger, model 10-22, .22 caliber rifle,
       bearing serial number 111-57933; and an Alexander Arms, model AAR-17, 17HMR rifle, bearing serial number 00308.

Payments shall be applied in the following order: (I) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
